Exhibit 21 GLOBAL ENTERTAINMENT CORPORATION SUBSIDIARIES OF THE REGISTRANT (as of August 28, 2009) State or Country of Incorporation Name of Subsidiary or Organization Encore Facility Management (1) Nevada Global Entertainment Marketing Systems, Inc. (1) Nevada Global Entertainment Ticketing (1) Nevada GEC Food Service, LLC (3) (4) Arizona Global Personnel, LLC (3) Arizona Global Properties I (1) Nevada Global of Allen, LLC (3) Texas Global of Independence, LLC (3) Missouri Global of Prescott Valley, LLC (3) Arizona Global of Rio Rancho, LLC (3) New Mexico Global of Wenatchee, LLC (3) Washington Global of Youngstown, LLC (3) Arizona Hidalgo Events Center, LLC (3) Texas International Coliseums Company, Inc. (1) Nevada Our Old Car Company (1) (5) Delaware Prescott Valley Events Center, LLC (2) Arizona Wenatchee Events Center, LLC (3) Washington Western Professional Hockey League, Inc. (1) Texas (1) wholly owned subsidiary of Global Entertainment Corporation (2) 50% owned by Global Entertainment Corporation (3) single member LLC, where Global Entertainment Corporation is the sole member (4) formerly Global Food Service, LLC (5) formerly known as Cragar Industries, Inc.
